June 30, 1921. The opinion of the Court was delivered by
Appeal from an order of Circuit Judge, setting aside as illegal a seizure of certain personal property (taken possession of by the sheriff under claim and delivery proceedings), upon the ground that the landlord, under whose distress warrant the property had been distrained by her agent for rent past due, had not been served with process, although the agent in whose possession the property was seized was duly served.
Although the landlord was a nonresident, the tenant, who claimed that the distress was illegal, had the right to sue the agent in possession under claim and delivery proceedings, and serve the landlord by publication. This right he was denied by the order.
The order is reversed, with leave to the defendant Mrs. Huff to answer the complaint within 20 days from the filing of the remittiture, if she be so advised; otherwise, that the plaintiff have leave to serve her by publication.